Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adolfo Valdez appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012), finding that the drug trafficking offense to which he pled guilty involved more than 8.4 kilograms of crack cocaine. The Government has filed a motion to remand this case to the district court for the court to consider the factual findings made at the original sentencing hearing. We grant the motion, vacate the district court’s order, and remand this case to the district court for further proceedings, but we express no opinion on the ultimate outcome of the case. We grant the Government’s motion to file a supplemental appendix and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.